— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Eartnow, J.), dated March 26, 2004, which, in effect, denied their motion to strike the defendant’s answer.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the extreme sanction of striking the defendant’s answer was not warranted (see Byrne v *833City of New York, 301 AD2d 489, 490 [2003]; Vancott v Great Atl. & Pac. Tea Co., 271 AD2d 438 [2000]; Brown v United Christian Evangelistic Assn., 270 AD2d 378, 379 [2000]; Town of Southampton v Salten, 186 AD2d 796 [1992]; cf. Bates v Baez, 299 AD2d 382 [2002]; Patterson v Greater N.Y. Corp. of Seventh Day Adventists, 284 AD2d 382 [2001]; Harris v City of New York, 211 AD2d 663, 664 [1995]). Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.